In the Supreme Court of Georgia



                                     Decided:    February 1, 2016


 S16Y0439. IN THE MATTER OF TASHAWNA LACHER GRIFFIETH.

      PER CURIAM.

      This disciplinary matter is before the Court on the petition of Tashawna

Lacher Griffieth (State Bar No. 207806) for voluntary surrender of her license,

pursuant to Bar Rule 4-227 (b), following her conviction for first-degree

forgery. Griffieth, who has been a member of the Bar since 2006, admits that

she entered a guilty plea to this count in the Superior Court of Newton County

on March 24, 2015, and states that she has not practiced law since that date.

Griffieth further admits that this offense is a felony and that, by virtue of her

felony conviction, she has violated Rule 8.4 (a) (2), of the Georgia Rules of

Professional Conduct found in Bar Rule 4-102 (d). The maximum penalty for

a violation of Rule 8.4 (a) (2) is disbarment. In its response, the State Bar

recommends that this Court accept Griffieth’s petition for voluntary surrender

of her license.

      We have reviewed the record and agree to accept Griffieth’s petition for
the voluntary surrender of her license, which is tantamount to disbarment.

Accordingly, the name of Tashawna Lacher Griffieth is hereby removed from

the rolls of persons entitled to practice law in the State of Georgia. Griffieth is

reminded of her duties under Bar Rule 4-219 (c).

      Voluntary surrender of license accepted. All the Justices concur.




                                        2